Citation Nr: 1241767	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from August 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2010 decision, the Board denied service connection for a low back disability.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).   In September 2012, pursuant to a Joint Motion of the parties, the Board remanded the claim for service connection for a back disability for additional development.   The Board finds that the remand directives have been satisfied with respect to the requested development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disability did not have its onset in active service and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including arthritis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service from August 1995 to October 1999.  The Veteran asserts that he sustained a back injury during service in November 1996.  He alleges that he was beaten by Shore Patrol officers at the Great Lakes Naval Hospital.  The Veteran indicated in his claim form that he was treated for his back at Great Lakes Naval Hospital.

A review of service treatment records shows that the records are negative for any treatment of a back disability.  The report of the enlistment examination, dated in June 1995, reflects a normal clinical evaluation of the back.  The service treatment records do not reflect any complaints of a back disability.  The report of the separation examination noted normal clinical evaluation of the spine. 

Post-service, the evidence of record reflects treatment of a back disability since 2005.  VA records dated in May 2005 reflect diagnoses of low back pain and spinal stenosis.  

A February 2006 VA physical therapy treatment note shows that the Veteran reported a history of back pain for six years (2000).  

The Veteran had a VA examination in February 2012.  The examiner indicated that the claims file was reviewed.  With regard to the history of his lumbar spine condition, the Veteran reported that he lifted something very heavy while he was on board a ship and that his back got progressively worse.  He reported that, in 1996, "I was in a scuffle with border patrol over alcohol, and they beat me up, which aggravated my back."   

The examiner's impression was paracentral disc protrusion at L5-S1.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by service.  The examiner stated that, while the Veteran clearly has a current back disability, there is just no evidence of treatment for such in service.  His separation examination in 1999 notes no back problems.  The first documentation of treatment for low back pain is in 2005, 6 years after active duty service.  The examiner stated that, having considered carefully the Veteran's lay statements and the history given at the exam, she could not conclude, without documented evidence of treatment, that the Veteran's current back disability began in service.  

In this case, service treatment records do not show treatment for a back disability.   However, as noted above, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous lay evidence.  Buchanan, supra.  

The Board has considered the Veteran's statements regarding continuity of symptomatolgy and finds that his report of continuity since service is not credible, as he has reported various times of onset for his back symptoms.  In this regard, in August 2005, the Veteran reported a history of back pain of seven years in duration.  This would date the onset of his back pain to 1998, after his separation from service.  In February 2006, he reported a six-year history of back pain.  In December 2006, he reported a seven-year history of back pain.   In August 2006, the Veteran reported that his back pain began in active service.  In March 2007, he reported a history of back pain for nine years, which would date the onset of his back pain to 1998.  

The Board finds that the Veteran's more recently reported history of continued symptoms of back pain since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a back disability.

The service separation examination report reflects that the Veteran was examined and his back was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The Veteran did not report that his symptoms of a back disability began in service until he filed his claim for VA disability compensation.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements.

The Veteran's statements with regard to the onset of his symptoms are inconsistent, as he has reported different times for the onset of his back pain symptoms. Specifically, in VA treatment records dated in 2005, he reported a 6-year history of back pain.  In March 2007, he reported a nine-year history of back pain.  Upon VA examination in February 2012, he reported back pain since service.  The inconsistencies in the record with regard to the reported onset of his back pain symptoms weigh against the credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his more contemporaneous in-service history and his previous reported history of onset of symptoms.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Based upon the foregoing, the Board concludes that service connection for a back disability is not warranted.  The record does not establish credible evidence of continuity of back symptoms since service, and there is no medical evidence of a nexus to service.  

Accordingly, the Board concludes that a back disability was not incurred in or aggravated by service.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.   




VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a February 2006 letter  notified the Veteran of the elements to substantiate the claim for service connection for a low back condition.  This letter informed the Veteran of VA's duties for obtaining evidence.  In August 2006, the RO sent the Veteran another notice letter that informed him of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1) .  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained  the service treatment records and post-service VA and private treatment records identified by the Veteran.  The Board notes that the Veteran's representative has indicated that there may be hospital records from Great Lakes Naval Hospital pertaining to the claim.  The Board notes that service treatment records include records of treatment at Great Lakes Naval Hospital, and therefore, a remand is not necessary to attempt to obtain additional records from that facility.

The Veteran was afforded a VA examination in September 2012.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  

The Board finds that VA has satisfied its duties to notify and assist the Veteran with respect to the claim being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disability is denied.







REMAND

Additional development is necessary with respect to the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.

The claim was previously remanded by a Veterans Law Judge other than the undersigned, in order to attempt to obtain verification of the Veteran's claimed stressors and to provide a VA examination.  Although the Board regrets the delay, additional development is necessary with respect to this claim.

The prior remand noted the Veteran's report of stressors, including  that he observed ethnic cleansing, the Veteran's statements that he served in combat, his statements that he received and returned direct fire and was engaged in or exposed to chemical warfare, and his statements that he was exposed to explosives and served on a destroyer in combat missions.

The prior remand directed the RO to contact JSRRC to attempt to verify the stressors.  A report of information dated in February 2012 reflects that the RO contact the Commander, Naval Personnel Command.  However, the report of contact did not specifically indicate whether stressors were confirmed. 

In this regard, it is important to note that neither the Veteran's statements or the instructions in the prior remand of April 2011(decided by a Veteran's Law Judge who has retired from the Board) regarding the stressors in this case are clear.  Page eight of the Board's April 2011 remand cites the Veteran's October 2010 statement that he was exposed to explosives, but does not cite when he indicates he was exposed to explosives.

The Board notes, however, that the information provided by the Veteran did not identify specific times periods for the claimed stressors, as is required for a request to JSRRC.  Requests for stressor verification by JSRRC must limit the time periods to no more than 60 days.  Therefore, in order to attempt to verify the stressors with JSRRC, the Veteran must submit a list of stressors with specific time periods, within 60 days, identified for the occurrence of the stressors.  Accordingly, on remand the Veteran will be afforded an opportunity to submit additional information regarding his stressors.

Thereafter, after the Veteran is given an opportunity to provide more detailed information about his stressors, he should be afforded a VA examination based upon all of the evidence.  The examination should address all of the information of record and should consider the prior medical opinions of record.  

In particular, with regard to etiology, in February 2007, a VA psychiatrist opined that the Veteran suffered beginning symptoms of schizophrenia while in the active duty service but was not diagnosed.  A December 2010 addendum to a VA examination note that the Veteran was first diagnosed with paranoid schizophrenia in 2006, 7 years after his discharge.  The examiner opined that he was unable to determine the onset of schizophrenia without resorting to speculation.  

A VA record dated in May 2008 noted that, based upon the Veteran's self-report, he does meet the criteria for a diagnosis of PTSD.  In December 2010, a VA readjustment counselor wrote that the Veteran served in combat during Operation Desert Fox and aboard the USS Arleigh Burke.  The counselor opined that the Veteran meets the criteria/ symptoms of PTSD and also presents with severe anxiety and depression.  

In February 2012, the VA examiner opined that the Veteran does not meet the diagnostic criteria for PTSD, as the examiner had no evidence that the stressors described by the Veteran occurred.  The examiner also opined that the Veteran's diagnosis of schizophrenia, paranoid type, is not related to his military duty, as the examiner had no evidence of this disorder existing during that time. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran to request that he provide information about his reported stressors, clearly and in detail, numbering the stressors if possible, with his location during the event, the date, and any other information that would help confirm the stressor(s).  Details are important.  He should be notified that JSRRC will generally only research a 60 day time frame, so he should be specific as possible regarding when his stressors occurred. 

2.  If the Veteran provides any additional detailed information (as noted above), contact the JSRRC to attempt to verify the stressors.  All records that are obtained must be incorporated into the claims file, and if no records can be found, this must be documented in the claims file. 

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The VA examiner should be provided with information regarding any stressors that are confirmed by the JSRRC.

Following a thorough evaluation, the examiner should state whether the Veteran currently has PTSD, according to DSM-IV standards.  The examiner should identify the confirmed stressor upon which the diagnosis of PTSD is based.  

The VA examiner should diagnose any acquired psychiatric disorders, other than PTSD, that are present.  

For any acquired psychiatric disorder, other than PTSD, the examiner should provide an opinion as to whether the disorder is at least as likely as not (50 percent or greater likelihood) related to active duty service.  The examiner should provide a detailed rationale for the opinions expressed.  The Board is particularly interested in whether his problems in service were early indications of schizophrenia.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


